

117 HR 3204 IH: One In, Two Out Act
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3204IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mr. McCaul (for himself and Mr. Roy) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require each agency to repeal two existing regulations before issuing a new regulation, and for other purposes.1.Short titleThis Act may be cited as the One In, Two Out Act.2.Repeal of regulations required before issuance of a new rule(1)Requirement for ruleAn agency may not issue a rule unless such agency has repealed two or more rules described in paragraph (4) that, to the extent practicable, are related to the rule.(2)Requirement for major rule(A)Repeal requiredAn agency may not issue a major rule unless—(i)such agency has repealed two or more rules described in paragraph (4) that, to the extent practicable, are related to the major rule; and(ii)the cost of the new major rule is less than or equal to the cost of the rules repealed.(B)Certified costFor any rule issued in accordance with subparagraph (A), the Administrator of the Office of Information and Regulatory Affairs of the Office of Management and Budget must have certified that the cost of the new major rule is equal to or less that the cost of the rules repealed.(3)Publication requiredAny rule repealed under paragraph (1) or (2) shall be published in the Federal Register.(4)ApplicabilityThis section—(A)applies to any rule or major rule that imposes a cost or responsibility on a nongovernmental person or a State or local government; and(B)shall not apply to any rule or major rule—(i)that relates to the internal policy or practice of an agency or procurement by the agency; or(ii)that is being revised to be less burdensome to decrease requirements imposed by the rule or cost of compliance.(5)DefinitionsIn this section:(A)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.(B)Major ruleThe term major rule has the meaning given that term in section 804 of title 5, United States Code.(C)RuleThe term rule has the meaning given that term in section 551 of title 5, United States Code.(D)StateThe term State means each of the several States, the District of Columbia, each territory or possession of the United States, and each federally recognized Indian tribe.